Citation Nr: 0635895	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F. R.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2006.  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

With regard to the veteran's claim, the Board notes that at 
the time of his most recent VA examination, performed in June 
2004, the veteran was diagnosed as having recurrent major 
depressive disorder and PTSD.  The examiner indicated that 
the veteran suffered from major depressive disorder prior to 
his entrance into service and that his symptoms of major 
depressive disorder were likely to be exacerbated secondary 
to his PTSD.  He further stated that the symptoms of PTSD 
were as likely as not secondary to his reported inservice 
sexual trauma.  

As to the issue of service connection for PTSD, the Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  See for 
example Patton v. West, 12 Vet. App. 272, 280 (1999).

The Board notes that the veteran has mentioned the events he 
believes support a claim and that these are not linked to 
combat.  The Board recognizes that corroboration of the 
noncombat stressors reported by the veteran may not be part 
of any official military record.  In claims such as the 
veteran's, "credible supporting evidence that the claimed 
in-service event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Moreau, supra, and other 
cases where it may have been echoed, is not operative in that 
limited situation.  

Thus, in the context of discussing PTSD diagnoses other than 
those arising from personal assault, the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See for 
example Patton, supra.  Neither can the noncombat stressor be 
established solely by the veteran's lay testimony.  Cohen v. 
Brown, 10 Vet. App. at 142 (1997).

The Board does find that additional development of the record 
is required.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In addition, the Court in Patton, supra, noted that evidence 
need only be in relative equipoise to prevail on the question 
of the existence of the stressor.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported certain noncombat 
related stressors.  The recent decision in Patton clearly 
alters the landscape in the adjudication of claims of service 
connection for PTSD based upon personal assault.

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the benefit-of-the doubt rule.  See Patton, 12 
Vet. App. at 280-82; see Cohen, 10 Vet. App. 142-43.  See 
also Gaines v. West, 11 Vet. App. 353, 358-60 (1998) for a 
detailed discussion of the significance of each element in 
the merits adjudication.

The Board further notes that the veteran has reported that an 
additional stressor in service occurred when he was exposed 
to badly burned bodies when helping transport civilians who 
were involved in a ship accident in March 1977.  The veteran 
noted that the ship involved was the Panamanian tanker [redacted] 
[redacted].  

The veteran has submitted a newspaper article which he claims 
shows him helping transport a badly burned victim from the 
accident.  The veteran's counselor, at the time of the 
September 2006 hearing, related the veteran's current PTSD to 
the trauma he was exposed to while transporting the injured 
civilians.  The counselor indicated that she had been 
treating the veteran since April 2003 and that she saw him 
approximately two times per month for individual sessions.  

There have been no attempts made to verify that the veteran 
was involved in the transport operation of the injured 
civilians from the tanker accident. 

The Board also notes that at the time of the hearing, the 
veteran's counselor made reference to a report she was 
submitting that had been prepared several days prior to the 
hearing.  The veteran's representative indicated that they 
would be faxing the report following the hearing.  While 
several documents were faxed subsequent to the hearing, 
including the necessary waiver of original jurisdiction, no 
medical report has been associated with the claims folder.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, this matter is remanded for the following:

1.  The AMC should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Huntington VetCenter and the Huntington 
VAMC from 2003 to the present, with 
specific emphasis being placed upon 
obtaining the September 2006 report 
referenced at the time of the September 
2006 hearing. 

2.  Veteran should be ask to product a 
complete list of all the stressors which 
he alleges are related to his claimed 
disorders.  An attempt should be made, 
through all possible avenues, to verify 
the veteran's alleged stressors, 
including but not limited to a) any 
sexual trauma and b) when the veteran, 
while stationed at Camp Lejune, was 
involved in the rescue/transportation 
operation of civilians from the 
Panamanian tanker, [redacted], which 
broke in two on March 20-21, 1977.  

3.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding his reported 
sexual assault in service.  He should 
also be asked to submit alternative 
sources of information to verify the 
claimed assault.  He should be informed 
that these alternative sources could 
include, but are not limited to, private 
medical records; reports from crisis 
intervention centers; testimonials from 
family members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from him, the 
RO should attempt to obtain copies of all 
treatment records identified by him which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

4.  Thereafter, the AMC should review the 
claims file and prepare a summary of the 
claimed stressor(s) which have been 
actually verified, based on review of all 
pertinent documents of record.  

5.  The veteran should be afforded a VA 
special psychiatric examination in order 
to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) including PTSD which may be 
present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  

The claims file must be made available to 
and reviewed by the examiner.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
any of the verified stressors was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology, 
and anyone of the verified stressors 
found to be sufficient to produce PTSD by 
the examiner.  

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, including 
depression, is/are related to service on 
the basis of direct service incurrence, 
or if pre-existing service, was/were 
aggravated by the veteran's period of 
service, particularly with respect to 
alleged traumatic experiences.  The 
report of examination should include the 
rationale for all opinions expressed.

6.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


	                  
_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



